              Case 2:20-cv-01866-MJP Document 26 Filed 03/23/21 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          RENALDO WHITE et al.,                             CASE NO. C20-1866 MJP

11                                 Plaintiffs,                ORDER STRIKING MOTION TO
                                                              DISMISS AS MOOT
12                 v.

13          SYMETRA ASSIGNED BENEFITS
            SERVICE COMPANY et al.,
14
                                   Defendants.
15

16          Pursuant to the Stipulated Motion to Extend Certain Deadlines and upon the Parties’

17   notification that Plaintiffs intend to file an amended complaint, the Court STRIKES Defendants’

18   Motion to Dismiss as Moot. (Dkt. No. 21.)

19
            The clerk is ordered to provide copies of this order to all counsel.
20
            Dated March 23, 2021.
21

22                                                        A
                                                          Marsha J. Pechman
23                                                        United States Senior District Judge

24


     ORDER STRIKING MOTION TO DISMISS AS MOOT - 1
